Citation Nr: 0317440	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  97-20 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for a postoperative right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.A., and G.C., an observer


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted the veteran's claim for 
service connection for a postoperative right ankle disorder, 
and assigned a 20 percent disability rating thereto.  The 
veteran filed a timely appeal to the disability rating 
assigned by the RO, claiming entitlement to an initial 
disability rating in excess of 20 percent.  The veteran's 
claims file was subsequently transferred to the RO in 
Nashville, Tennessee.

The Board notes that in January 1998, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
postoperative right ankle disorder from 20 percent to 30 
percent disabling, effective back to the January 24, 1996 
date of service connection for this disorder.  The Board 
notes that in a claim for an increased rating, "the claimant 
will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 30 percent rating for his right ankle 
disorder.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (2002).  Therefore, the issue 
of an increased rating for a postoperative right ankle 
disorder remains in appellate status.

When this matter was previously before the Board in January 
1999 it was remanded to the RO for further development.  The 
case has been returned to the Board for appellate 
consideration.




REMAND

In reviewing the veteran's claims file, the Board observes 
that on his VA Form 9 substantive appeal, received by VA in 
July 1997, the veteran requested a personal hearing at the 
Oakland, California RO before a Veterans Law Judge from the 
Board, and such a hearing was held in August 1998.  The 
veteran's claim was then certified to the Board for appellate 
review in March 2003.  However, subsequent to this 
certification, the Veterans Law Judge who presided over the 
veteran's Travel Board hearing ceased his employment with the 
Board.  The veteran was apprised of this fact in a letter 
from the Board dated in April 2003.  He was also informed 
that the law provides that the Veterans Law Judge who 
conducts a hearing in a case shall participate in the final 
determination of a veteran's claim, and was asked whether he 
wished to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 ("The Member or Members who 
conduct the [Board] hearing shall participate in making the 
final determination of the claim...").  In a response received 
by the Board in May 2003, the veteran indicated that he 
wished to attend a new Travel Board hearing before a Veterans 
Law Judge sitting at the Nashville, Tennessee RO.

In light of the foregoing, the Board finds that the veteran 
must be rescheduled for another hearing.  Therefore, to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





